Wallace, C. J., dissenting:
The instrument in question is not in form a testamentary disposition. It is the mere expression of a wish that the proponent should, after the death of Mrs. Gordon, have the sum of money, and the articles therein mentioned. The instrument, therefore, cannot be considered either as a will or codicil entitling it to be admitted to probate as such, unless from the circumstances attending its execution it can be held to be such, and this is conceded by my associates. But the circumstances in evidence, so far from showing that Mrs. Gordon intended the instrument as a will or codicil, affirmatively show the contrary. It appears that the purpose of Mrs. Gordon was merely to charge Clarke, as being her general devisee and legatee, with the payment of the money and delivery of the articles mentioned in the instrument. She and the proponent, at the time the instrument was prepared, discussed the probabilities as to Clarke’s respecting her verbal wishes in that respect, expressed by her on previous occasions. The conclusion arrived at was that he would not do so. The instrument was then prepared and delivered to the proponent, upon her express promise that she would not exhibit it to Clarke during the lifetime of Mrs. Gordon, and that even after her death it should not be shown to Clarke, if he should prove willing to carry out the wishes of Mrs. Gordon in respect to the proponent. Ko significance in this connection is due to the *603direction of Mrs. Gordon, that if Clarke should prove impracticable, a lawyer should be consulted, and the instrument “ effected after her death.” This would be to do nothing-more than was done in Laurencel v. De Boom (48 Cal. 581), where a trust, under circumstances somewhat similar, was enforced upon the conscience of the general devisee of Jean Corneille De Boom. The precise purposes had in view by Mrs. Gordon in executing the instrument are thus distinctively shown, and notwithstanding the courts both in England and America have notoriously gone to extreme lengths in construing almost any form of instrument to be a will, I think that not one can be produced which, in its attendant circumstances, will support the conclusion arrived at by the court below in this case and now affirmed here:
I, therefore, dissent from the opinion and judgment of my associates, and am of opinion that the judgment rendered below should be reversed.
Mr. Justice McKimstry did not express an opinion.